NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2020 VT 109

                                          No. 2020-034

State of Vermont                                               Supreme Court

                                                               On Appeal from
   v.                                                          Superior Court, Rutland Unit,
                                                               Criminal Division

Anthony Brunetta                                               September Term, 2020


David R. Fenster, J.

Rosemary Kennedy, Rutland County State’s Attorney, and L. Raymond Sun, Deputy State’s
 Attorney, Rutland, for Plaintiff-Appellee.

Mark Eastman Furlan of Furlan & Associates, PLLC, Rutland, for Defendant-Appellant.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   EATON, J.      Defendant appeals the civil suspension of his driver’s license for

driving under the influence (DUI), arguing that the criminal division erred in denying his motion

to suppress evidence he alleges was obtained based on an illegal stop of his vehicle. Specifically,

defendant claims the officer lacked a reasonable, articulable suspicion of wrongdoing to stop his

car as required by the federal and state constitutions. We affirm.

        ¶ 2.   A state trooper, parked near an intersection in the town of Chittenden, stopped

defendant’s vehicle shortly after midnight on January 1, 2019, after observing it turn right at the
intersection without using a turn signal.1 During the stop, the trooper noticed that defendant

exhibited signs of intoxication. The trooper eventually arrested defendant for DUI and issued a

notice to suspend his driver’s license.

       ¶ 3.    Defendant moved to suppress all evidence arising from the stop in both the criminal

DUI and civil suspension cases. The criminal division held a hearing on the motion in November

2019. At the hearing, the State played a dashboard video recording of the stop, and the trooper

who stopped defendant testified that he did not observe defendant use a turn signal at the

intersection. On cross-examination, the trooper reiterated that defendant did not use his turn signal

at the intersection, and that he would have seen the signal if defendant had used it. After the

trooper acknowledged that it was dark at the time he stopped defendant, defense counsel asked

him if he saw whether defendant “had rolled his window down and signaled with a hand signal for

a right-hand turn.” The trooper responded, “No, I did not see that.”2 Defendant did not testify at

the hearing.

       ¶ 4.    At the close of evidence, defendant argued, among other things, that there was no

legal basis for the stop because the State had failed to meet its burden of showing that defendant

did not use a hand signal before turning—an option allowed under 23 V.S.A. § 1064(a). Id.

(requiring drivers to use hand signals or vehicle’s mechanical or lighting signal devices to indicate

intent to change direction). The criminal division rejected this argument, concluding that, upon

observing defendant’s failure to use a lighting or mechanical turn signal at the intersection, the

state trooper had a reasonable basis to stop defendant’s vehicle on grounds of a suspected motor-

vehicle violation—failing to signal before turning. According to the court, defendant could have


       1
           Because the trial court made no findings concerning the season and hour during which
the stop took place, we recount this information for purposes of background alone.
       2
         It is not entirely clear whether the officer meant he did not see a hand signal because one
was not given, or he was unable to see whether one was given. For purposes of this review, we
assume, as the trial court did, that the latter was intended.
                                                    2
testified that he made a hand signal, and a factfinder could have concluded that he had in fact done

so, but, even if such were the case, the trooper had a reasonable basis to stop defendant’s vehicle

to investigate whether a violation of § 1064(a) had taken place. After denying the motion to

suppress, the court entered judgment in the civil-suspension matter and scheduled a pretrial

conference in the criminal case.

       ¶ 5.    On appeal from the civil suspension of his license, defendant renews his argument

that § 1064(a) permits the use of a hand signal as an alternative to a mechanical or lighting turn

signal to indicate a change of direction, and that the State failed to meet its burden of establishing

that he failed to use a hand signal on this occasion. In defendant’s view, unless the State presents

evidence establishing that a defendant used neither a hand signal nor a mechanical or lighting turn

signal before changing direction, it cannot meet its burden of demonstrating that there was a

reasonable basis to stop a vehicle for failure to signal before turning.

       ¶ 6.    “In reviewing a denial of a motion to suppress, we will uphold the trial court’s

findings as long as they are supported by evidence, but we review [without deference] whether the

facts meet the proper standard to justify a stop.” State v. Hayes, 2016 VT 105, ¶ 8, 203 Vt. 153,

154 A.3d 964. “A legal investigatory stop is justified if a police officer has a reasonable and

articulable suspicion of criminal activity.” State v. Pratt, 2007 VT 68, ¶ 5, 182 Vt. 165, 932 A.2d

1039. “Reasonable and articulable suspicion requires more than an unparticularized suspicion or

hunch of criminal activity, but . . . considerably less than proof of wrongdoing by a preponderance

of the evidence.” Hayes, 2016 VT 105, ¶ 9 (quotation omitted). “Reasonable suspicion is assessed

by examining the totality of the circumstances while balancing the public’s interest in safety

against the relatively minimal intrusion posed by a brief investigative detention.” Id. (quotations

omitted). “Reasonable and articulable suspicions of motor-vehicle violations are sufficient to

justify traffic stops.” State v. Harris, 2009 VT 73, ¶ 3, 186 Vt. 225, 980 A.2d 785. “The relevant

question is not whether a motor vehicle violation actually occurred, but rather only ‘whether the

                                                  3
officer had a reasonable basis to suspect that a motor vehicle violation was taking place.’ ” Hayes,

2016 VT 105, ¶ 9 (quoting State v. Rutter, 2011 Vt. 13, ¶ 10, 189 Vt. 574, 15 A.3d 132 (mem.));

see also Ornelas v. United States, 517 U.S. 690, 695 (1996) (explaining that reasonable suspicion

is a “commonsense, nontechnical conception[] that deal[s] with ‘the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal technicians,

act[,]’ ” not a “ ‘finely-tuned standard[],’ comparable to the standards of proof beyond a reasonable

doubt or . . . by a preponderance of the evidence” (quoting Illinois v. Gates, 462 U.S. 213, 231,

235 (1983)).

       ¶ 7.    Defendant does not challenge the criminal division’s finding that he did not use his

vehicle’s turn signal before changing direction at the intersection in question. He argues only that

the state trooper had no reasonable basis to stop him without first confirming that he did not use a

hand signal instead of the vehicle’s turn signal. We disagree. Defendant correctly observes that

23 V.S.A. § 1064(a) unambiguously allows a driver to discharge the responsibility to signal a turn

by using a hand signal rather than a mechanical or lighting signal. But this does not mean that a

law enforcement officer who is unable to see a hand signal even if one is given—whether due to

darkness, weather conditions, or vantage point relative to the vehicle in question—may never form

a reasonable suspicion that § 1064(a) has been violated.

       ¶ 8.    Constitutional prohibitions against unreasonable seizures simply do not require that

law enforcement officers rule out every possibility that a driver has complied with the motor-

vehicle code before effectuating an investigative stop. See State v. Lussier, 171 Vt. 19, 34, 757

A.2d 1017, 1027 (2000) (“[T]he law is well-settled that police may stop a vehicle and briefly detain

its occupants to investigate a reasonable and articulable suspicion that a motor vehicle violation is

taking place.”). Indeed, this Court has repeatedly “found stops justified where officers had reason

only to suspect that a noncriminal motor vehicle code violation occurred.” State v. Marshall, 2010

VT 81, ¶ 6, 188 Vt. 640, 8 A.3d 1086 (mem.) (emphasis added) (citing cases); see also State v.

                                                 4
Howard, 2016 VT 49, ¶ 5, 202 Vt. 51, 147 A.3d 88 (noting that under reasonable-suspicion

standard, “the State need not show that the driver actually committed a [traffic violation] before

the stop”); State v. Boyea, 171 Vt. 401, 404, 765 A.2d 862, 864 (2000) (observing that reasonable

suspicion standard is less demanding than probable cause because it may be established by a

smaller quantity of information, and less reliable information, than that required for probable

cause); State v. Bowley, No. 2007-045, 2007 WL 5313370, at *1 (Vt. Dec. 19, 2007) (unpub.

mem.),               https://www.vermontjudiciary.org/sites/default/files/documents/eo07-045.pdf

[https://perma.cc/C94T-38EQ] (holding that regardless of whether license plate displayed on front

dashboard satisfied license-plate statute, stop was justified because officer “observed that

defendant’s plate was not displayed on the front bumper of defendant’s car where the officer would

routinely have checked”).

         ¶ 9.   Thus, in State v. Thompson, we held two stops appropriately grounded in

reasonable suspicion of a traffic violation—namely, operating a motor vehicle absent a valid

certification of inspection—where officers observed the absence of equipment necessary to pass

inspection. 175 Vt. 470, 472, 816 A.2d 550, 553 (2002) (mem.). Although it was possible that

the equipment in question was present at the time of each vehicle’s yearly inspection, and therefore

no motor-vehicle violation was taking place at the time of the stop, “[t]his situation, and the fact

that both vehicles were stopped after dark, making a passing examination of the date of the

vehicles’ current inspection certification difficult or impossible, [were] sufficient to establish a

reasonable and articulable suspicion that a traffic offense was being committed.” Id.; see also

Howard, 2016 VT 49, ¶ 11 (holding stop justified on reasonable suspicion that driver committed

traffic violation by crossing center line, even though such action is lawful where necessitated by

obstruction and driver alleged existence of such obstruction; purported obstruction was defense to

traffic-violation charge but “irrelevant to the specific question of legal basis for the stop”). It

follows that, where an officer suspects that a driver failed to signal a turn, but is unable to confirm

                                                  5
or rule out the use of a hand signal, the officer may nonetheless have reasonable suspicion of a

failure to signal sufficient to stop the car to further investigate the suspected traffic violation.

        ¶ 10.   Indeed, even under the considerably more demanding probable-cause standard, this

Court does not require that officers rule out every possible means of compliance with a criminal

statute to obtain a warrant to investigate whether the statute was violated. For example, in State

v. Senna, we held that the odor of fresh marijuana outside the entry to a home supported a finding

of probable cause to search the residence, despite the fact that the then-existing marijuana law

immunized “registered patients” from prosecution. 2013 VT 67, ¶¶ 9, 16, 194 Vt. 283, 79 A.3d

45. The possibility that an occupant of the home could be a registered patient did “not negate the

State’s probable cause to search based in part on the odor of fresh marijuana.”                Id. ¶ 13.

Considering that “[t]he term ‘probable cause’ rings a bell of certainty . . . not sounded by phrases

such as ‘reasonable suspicion,’ ” we have no difficulty in concluding that the latter standard does

not require more. Terry v. Ohio, 392 U.S. 1, 37 (1968); cf. State v. Yazzie, 2016-NMSC-026,

¶¶ 33, 36, 376 P.3d 858 (finding that because reasonable-suspicion standard “engages

probabilities,” officer acted constitutionally in stopping vehicle based on Motor Vehicle Division

database query indicating car had “unknown” compliance status with insurance law).

        ¶ 11.   In applying Ohio’s turn-signal statute—which, like Vermont’s, allows the driver of

any type of vehicle to employ a hand signal in place of a mechanical or lighting signal—that state’s

intermediate appellate courts have repeatedly held that an officer may initiate a stop based on

reasonable suspicion of a traffic violation “if the officer claims he did not see a hand signal—the

State does not have to prove beyond a reasonable doubt that the offense occurred.” State v.

Matheney, 2016-Ohio-7690, ¶ 19 (Ct. App.) (quoting State v. Williamson, 2002-Ohio-7320, ¶¶ 8-

10 (Ct. App.)); see also Williamson, 2002-Ohio-7320, ¶ 10 (“The officer . . . testified he did not




                                                   6
see any signal given. That is enough to stop and investigate.”). We find these holdings both

reasonable and consistent with our own law.3

       ¶ 12.   Where an officer observes a driver fail to use a lighting or mechanical signal prior

to a turn, but cannot confirm or deny whether the driver used a hand signal, the officer has

reasonable suspicion to stop the car to investigate the suspected motor-vehicle violation.4 The

factual differences defendant relies on to distinguish Hayes and Rutter from this case do not

undermine the basic principle stated in those cases: that the critical question is whether an officer

had an objectively reasonable basis to stop a vehicle based on suspicion of a motor-vehicle


       3
           We cannot agree with the dissent’s suggestion that the instant case is distinguished from
Williamson because in that case some evidence existed to support a reasonable suspicion of a turn-
signal violation, while—in the dissent’s view—no such evidence was offered here. Post, ¶ 21.
The investigating officer in this case testified that he “did not see” defendant roll down his window
and use a hand signal to warn of his intention to turn. The officer in Williamson also so testified,
acknowledging—as we presume the officer intended to indicate here—that he did not have a clear
view of the driver’s side window. 2002-Ohio-7320, ¶¶ 8, 10. Under these facts, the court in
Williamson nevertheless held that an officer’s testimony that he did not see a hand signal—despite
not having a clear view of the driver’s side window—was sufficient to support reasonable
suspicion of a traffic violation. Id. The fact that, in Williamson, the defendant took the stand and
testified that she used a hand signal could be a defense to a charge for failure to signal, but was
entirely beside the point with respect to the existence of reasonable suspicion for the stop. Id. ¶ 10
(“The use of a proper hand signal may be a defense to the failure to use a proper signal, however,
that is not the issue. The State does not have to prove beyond a reasonable doubt the offense
occurred; the standard is did the officer have a reasonable articulable suspicion to stop.”). As a
result, we fail to see how the fact that defendant here did not aver that he used a hand signal
distinguishes this case from Williamson in a meaningful way.
       4
           We note that under the analysis set forth by the dissent, where an officer is unable to see
the driver’s-side window of a vehicle—whether due to darkness, the officer’s position relative to
the car, the presence of visual obstructions in the surroundings, or weather conditions such as snow
or rain—that officer could never form a reasonable suspicion that the driver of that vehicle turned
without signaling. We cannot agree that officers are thus limited in their ability to investigate
suspected violations of this safety statute. See State v. Cook, 2018 VT 128, ¶ 11, 209 Vt. 98, 203
A.3d 509 (“We have long recognized that motor-vehicle statutes governing direction and stop
signals are safety statutes intended to protect the public travelling on Vermont’s roadways.”). Such
a limitation is particularly untenable in that it is more likely to occur under conditions of snow,
rain, or darkness, which not only impair the visual perception of law-enforcement officers, but of
all those operating on the roadway—a fact which renders the use of turn signals of heightened
importance to “provide valuable information about the vehicle’s intention . . . preventing potential
collisions.” Id. (explaining that absent signal, positioning in turn-only lane does not necessarily
suffice to advise other drivers of intent to turn “especially at night”).
                                                    7
violation under the circumstances present at the time—not whether the violation actually occurred.

Hayes, 2016 VT 105, ¶ 12 (concluding that officer had reasonable suspicion because “[r]egardless

of whether any one of defendant’s ‘missteps’ actually amounted to a motor vehicle violation, the

officer could have reasonably believed that there was a traffic violation”); Rutter, 2011 VT 13,

¶¶ 9-10 (holding “brief squealing of tires” sufficient to support reasonable suspicion that defendant

violated motor-vehicle law requiring vehicles to remain stationary unless “movement can be made

with reasonable safety”). And defendant’s argument cannot survive application of that principle.

       ¶ 13.    The officer’s inability to determine whether a hand signal was used before

defendant turned may have provided a defense to a traffic ticket for failure to signal, but it does

not diminish the reasonableness of the articulable suspicion the officer had that a turn violation

had occurred.

       Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice


       ¶ 14.    REIBER, C.J., dissenting.         The plain language of § 1064(a) provides two

alternatives to signal a turn: use of a mechanical or lighting turn signal or display of a hand signal.

23 V.S.A. § 1064(a) (“Before changing direction or materially slackening speed, a driver shall

give warning of his or her intention with the hand signals as provided in section 1065 of this title,

or with a mechanical or lighting device . . . .” (emphasis added)). In my view, where a statute

provides two entirely independent and alternative methods of compliance, a police officer must

have a reasonable suspicion that neither method was used to justify a stop. I respectfully dissent.

       ¶ 15.    A legal stop is justified when there is a “reasonable and articulable suspicion” that

a driver violated a motor-vehicle statute. State v. Harris, 2009 VT 73, ¶ 3, 186 Vt. 225, 980 A.2d


                                                  8
785. Reasonable suspicion does not require evidence of an actual violation but does require “more

than an unparticularized suspicion or hunch” of a violation. State v. Hayes, 2016 VT 105, ¶ 9, 203

Vt. 153, 154 A.3d 964 (quotation omitted). This “requires some minimal level of objective

justification for making the stop.” State v. Lamb, 168 Vt. 194, 196, 720 A.2d 1101, 1102 (1998)

(citing Alabama v. White, 496 U.S. 325, 329-30 (1990)). In a motion to suppress, once the

defendant demonstrates that a seizure occurred, the State bears the burden of demonstrating that it

was justified. Harris, 2009 VT 73, ¶ 6.

       ¶ 16.   Here, the trooper was on duty on a dark night in January. The trooper’s car was

positioned such that when defendant approached the right-hand turn, the trooper was looking at

the passenger side of defendant’s car. The trooper testified that he did not see defendant use a turn

signal to indicate an intent to turn. He also testified that he did not see whether defendant used a

hand signal. Defendant’s counsel asked the trooper if “[i]t was dark out that night” and the trooper

responded that it was. Counsel next asked the trooper if he saw “whether [defendant] had rolled

his window down and signaled with a hand signal for a right-hand turn.” The trooper responded,

“No, I did not see that.” In addition, the State conceded that the trooper was unable to see whether

defendant used a hand signal or not.

       ¶ 17.   I disagree with the majority’s holding that defendant’s failure to use a turn signal

alone provided a basis for the trooper to reasonably suspect that defendant violated § 1064(a). Our

disagreement arises over how the reasonable-suspicion standard applies to a statute that provides

two separate and distinct methods for compliance.5 In my view, there can be no reasonable


       5
           Section 1064(a) contains two methods for a driver to comply, creating independent
elements. This structure distinguishes it from statutes that contain multiple elements forming a
single path for compliance or violation. See, e.g., 13 V.S.A. § 1201(a) (providing that person
commits burglary “if he or she enters any building or structure knowing that he or she is not
licensed or privileged to do so, with the intent to commit a felony, petit larceny, simple assault, or
unlawful mischief”). In this case, we consider only how our reasonable-suspicion standard applies
to the former. My dispute with the majority is that it recognizes reasonable suspicion even though
there is a means of full compliance with the statute for which the State has no evidence. In my
                                                   9
suspicion that defendant violated the statute without evidence regarding both alternatives. The

State showed that there was reasonable suspicion that no turn signal was used but conceded that

the trooper did not have the capacity to see whether defendant used a hand signal. Because the

State did not meet its burden of presenting evidence regarding this alternative means of

compliance, it failed to demonstrate that there was an articulable basis or “minimal level of

objective justification” for the trooper’s suspicion that defendant did not signal his turn. Lamb,

168 Vt. at 196, 720 A.2d at 1102. An officer cannot justify a stop merely based on his observation

that one potential method of complying with a statute was not used without any evidence that the

alternative, equally valid, method of compliance had also not been used.

       ¶ 18.   Certainly, the State need not conclusively establish that a driver used neither a turn

signal nor a hand signal. See Hayes, 2016 VT 105, ¶ 12 (explaining that conduct can support

reasonable suspicion that traffic violation was committed, even if it does not prove that violation

actually occurred); State v. Rutter, 2011 VT 13, ¶ 10, 189 Vt. 574, 15 A.3d 132 (mem.) (same).

Nonetheless, the State must present some minimal amount of evidence suggesting that neither

method was used. See Lamb, 168 Vt. at 196, 720 A.2d at 1102. Based on the majority’s reasoning,

if an officer was able to see a hand signal from a driver but not a turn signal on the car, the officer

would have reasonable suspicion to stop the car based on the driver’s failure to use a hand signal.

Just as in this case, the officer would have evidence that the driver failed to use one method and

no evidence as to the alternative.         Without such evidence, these facts only show “an

unparticularized suspicion or hunch” of a violation and do not satisfy the State’s burden to justify

the stop. Hayes, 2016 VT 105, ¶ 9.

       ¶ 19.   Contrary to the majority’s assertion, the lack of evidence in this case distinguishes

it from Hayes and Rutter. In Hayes, the defendant challenged the strength of the evidence



judgment, this can only be called a hunch, which does not justify a stop. Hayes, 2016 VT 105,
¶ 9.
                                              10
supporting the officer’s reasonable suspicion that the defendant was driving impaired. Id. ¶ 10.

The officer testified that he observed “multiple indications of defendant’s lack of attention” in a

short period of time. Id. ¶ 12. Although none of the defendant’s actions individually constituted a

traffic violation, we held that the totality of the circumstances supported the officer’s reasonable

suspicion of impaired driving. Id.

       ¶ 20.   In Rutter, again the defendant challenged the strength of the evidence underlying

the suspicion that the defendant was violating the law by not driving his vehicle “with reasonable

safety.” 2011 VT 13, ¶¶ 9-10. The officer testified that as he watched the defendant turn a corner,

the defendant screeched his tires and revved his engine. Id. ¶ 10. Because the road was dry and

clear of snow and ice, we held that the totality of the circumstances supported the officer’s

reasonable suspicion that the defendant did not have reasonable control of his vehicle, even if the

facts did not conclusively prove a motor-vehicle violation. Id. ¶¶ 10-11.

       ¶ 21.   Both cases hinged on whether the evidence presented by the State supported a

finding that there was reasonable basis to suspect a violation even if no motor-vehicle violation

was proven. This case, in contrast, involves the absence of evidence regarding defendant’s

compliance with one means of satisfying the statute, not the weight or credibility of the evidence

presented. Similarly, the Ohio cases cited by the majority are also not on point. In State v.

Matheney, the officer expressly “testified that he did not observe [defendant] use any sort of hand

signal.” 2016-Ohio-7690, ¶ 18 (Ct. App.). Likewise, in State v. Williamson, the officer testified

that “he did not have a clear view of the driver’s side window,” but nevertheless “did not see any

hand signals used.” 2002-Ohio-7320, ¶ 8 (Ct. App.). The defendant countered that she “made a

hand signal every time she turned.”6 Id. ¶ 9. In both cases, the courts considered the weight and


       6
          The majority characterizes the Williamson defendant’s testimony that she used a hand
signal as a potential “defense to a charge for failure to signal,” but concludes that this does not
defeat the existence of reasonable suspicion for the stop. Ante, ¶ 11 n.3. I disagree with this
characterization. Under our law, use of a hand signal is not a defense to a failure to use a turn
                                                11
credibility of the testimony, and ultimately concluded that the officers had reasonable suspicion to

justify a stop. By contrast, here, the court had no evidence to weigh regarding defendant’s use of

a hand signal, and instead relied merely on conjecture.

        ¶ 22.   Finally, the fact that § 1064(a) provides two methods of compliance distinguishes

this case from State v. Thompson, 175 Vt. 470, 816 A.2d 550 (2002) (mem.). Thompson involved

two separate defendants and two traffic stops where officers observed one vehicle without a

bumper and another vehicle without a driver’s side rearview mirror. In both instances, it was dark,

and the officers could not see whether the vehicles had current windshield inspection certificates.

Id. at 472, 816 A.2d at 553. Because the Vermont Periodic Inspection Manual required vehicles

to have a bumper and a side rearview mirror to pass inspection, this Court determined that on

observation of these defects, the officers had reasonable suspicion of a motor-vehicle violation

sufficient to stop the vehicles. Id.; see 23 V.S.A. § 1222(c) (requiring inspection and valid

certification of inspection).

        ¶ 23.   Relying on Thompson, the majority concludes that the trooper in this case had

reasonable suspicion that defendant failed to properly signal his turn because he saw defendant fail

to use a turn signal. This conclusion confuses the difference in structure of the statute in Thompson

and § 1064(a). The inspection requirement in § 1222(c) does not contain alternative methods of

compliance; vehicles must be inspected, and drivers must display a valid windshield certificate as

proof. Lack of proper equipment on a vehicle was in that case simply one piece of evidence

suggesting that a vehicle had not passed inspection. Under § 1064(a), however, using a hand signal




signal; it is an equally valid method of complying with § 1064(a). The failure to use a hand signal,
like the failure to use a turn signal, is thus an essential element of a violation. I agree that a
violation need not be conclusively proven to justify a stop, but that does not defeat the requirement
that the officer must have a “[r]easonable and articulable suspicion,” beyond an “unparticularized
suspicion or hunch,” that neither means of compliance was used. Hayes, 2016 VT 105, ¶ 9
(quotation omitted).
                                                 12
is an independent alternative. Without any evidence regarding defendant’s use of a hand signal,

the State’s evidence is insufficient to suggest a violation.

       ¶ 24.   Under the plain language of § 1064(a), a driver may legally use either turn signals

or hand signals, regardless of the time of day or weather conditions. A hand signal may be unusual,

less convenient, and less safe under certain circumstances, but “[o]ur role is to interpret the law to

give effect to the Legislature’s intent, not to impose our policy preferences on the public.” Doyle

v. City of Burlington Police Dep’t, 2019 VT 66, ¶ 12, __ Vt. __, 219 A.3d 326 (quotation omitted).

Whether our motor-vehicle code should permit drivers to use a hand signal at night or in inclement

weather to indicate a change in direction is a question for the Legislature to decide, not this Court.

Because the statute currently permits two options for compliance, I would hold that an officer must

have a reasonable suspicion that neither method of compliance was used before a stop can be made.

       ¶ 25.   I am authorized to state that Justice Robinson joins this dissent.




                                                 Chief Justice




                                                  13